Exhibit 10.2

 

FORBEARANCE AGREEMENT

 

--------------------------------------------------------------------------------

 

The parties to this FOREBEARANCE AGREEMENT (this "Agreement"), dated as of
August 1, 2013, but effective as of August 1, 2013 (the "Forbearance Date"), are
BANK OF AMERICA, N.A. ("Lender"), AMERICAN LOCKER GROUP INCORPORATED, a Delaware
corporation (“Locker Group Borrower”), AMERICAN LOCKER SECURITY SYSTEMS, INC., a
Delaware corporation (“Security Borrower”), SECURITY MANUFACTURING CORPORATION,
a Delaware corporation (“Manufacturing Borrower”), and CANADIAN LOCKER COMPANY
LIMITED, a corporation incorporated under the federal laws of Canada (“Canadian
Borrower”)(Locker Group Borrower, Security Borrower, Manufacturing Borrower and
Canadian Borrower are collectively referred to herein as “Borrower”). For good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:

 

1.             Background.

 

(i)     Term Loan. Lender is the holder of that certain Loan Agreement, dated
December 8, 2010 (as amended, supplemented, renewed or extended by one or more
documents, the “Original Loan Agreement”), executed by Borrower in favor of
Lender, in the original principal amount of $1,000,000.00 (the “Facility No. 1
Loan”), with a final stated maturity date (including all prior renewals or
extensions) of December 15, 2015 (the “Original Maturity Date”). The Original
Loan Agreement was modified and extended by that certain (i) Amendment No. 1 to
Loan Agreement, dated October 27, 2011 (the “First Amendment”), executed by
Borrower and Lender, in which, among other things, the Original Maturity Date
for Facility No. 3 (defined below) was amended to December 8, 2012, and a
$500,000.00 draw note was created, and (ii) Amendment No. 2 to Loan Agreement,
dated September 28, 2012 (the “Second Amendment”), executed by Borrower and
Lender, in which, among other things, the Original Maturity Date was extended to
October 31, 2013. The Original Loan Agreement, First Amendment and Second
Amendment, as they have or may have been renewed, extended, amended, or
supplemented by one or more documents, if any, dated before the Forbearance
Date, are collectively referred to herein as the “Loan Agreement”. The security
for payment of the Facility No. 1 Loan includes, without limitation, that
certain (i) Security Agreement (Multiple Use), dated December 8, 2010 (the
“Security Agreement”), executed by Borrower in favor of Lender, and (ii) General
Security Agreement, dated December 9, 2010 (the “General Security Agreement”).
The Security Agreement and General Security Agreement, as they may have been
renewed, extended, amended or supplemented by one or more documents, if any,
dated before the Forbearance Date, are referred to herein as the “Facility No 1.
Collateral Documents”, and reference is made to the Facility No. 1 Collateral
Documents for all purposes. The Facility No. 1 Collateral Documents cover the
personal property therein described.

 

(ii)     Draw Note. Pursuant to the Loan Agreement and the First Amendment,
Lender and Borrower entered into a certain draw note in the original principal
amount of $500,000.00 (the “Facility No. 2 Loan”), with a final stated maturity
date of October 27, 2012 (as extended to October 31, 2013 pursuant to the Second
Amendment). The security for payment of the Facility No. 2 Loan includes,
without limitation, the (i) Security Agreement and the General Security
Agreement, as they may have been renewed, extended, amended or supplemented by
one or more documents, if any, dated before the Forbearance Date, are referred
to herein as the “Facility No. 2 Collateral Documents”, and reference is made to
the Facility No. 2 Collateral Documents for all purposes. The Facility No. 2
Collateral Documents cover the personal property therein described.

 

(iii)     Line of Credit. Pursuant to the Loan Agreement, Lender and Borrower
entered into that certain line of credit in the original principal amount of
$2,500,000.00 (the “Facility No. 3 Loan”), with a final stated maturity date of
December 8, 2015, as amended to October 31, 2013 pursuant to the Second
Amendment. The security for payment of the Facility No. 3 Loan includes, without
limitation, the (i) Security Agreement, and (ii) the General Security Agreement,
as they may have been renewed, extended, amended or supplemented by one or more
documents, if any, dated before the Forbearance Date, are referred to herein as
the “Facility No. 3 Collateral Documents”, and reference is made to the Facility
No. 3 Collateral Documents for all purposes. The Facility No. 3 Collateral
Documents cover the personal property therein described.

 

 

Forbearance Agreement

American Locker Group, et al.

 
1

--------------------------------------------------------------------------------

 
 

 

(iv)     Master Lease. Lender is the Lessor under that certain Master Lease
Agreement (MLA #21806-90000), dated July 9, 2012 (the “MLA”), by and between
Lender, as lessor, and Locker Group Borrower, Security Borrower, Manufacturing
Borrower and Canadian Borrower as co-lessees. In addition, Lender holds that
certain (i) Warranty Bill of Sale, dated August 21, 2012 (“BOS 1’), by and
between Lender, as buyer, and Manufacturing Borrower, as seller; (ii) Warranty
Bill of Sale, dated August 21, 2012 (“BOS 2’), by and between Lender, as buyer,
and Locker Group Borrower, as seller; (iii) Warranty Bill of Sale, dated March
11, 2013 (“BOS 3’), by and between Lender, as buyer, and Manufacturing Borrower,
as seller; (iv) Warranty Bill of Sale, dated March 11, 2013 (“BOS 4’), by and
between Lender, as buyer, and Locker Group Borrower, as seller. The Master Lease
is further evidenced by that certain Subordination of Landlord’s Lien, dated
August 27, 2012 (the “Subordination’), granted by BV DFWA I, LP, a Texas limited
partnership, as landlord, and Lender, lender

 

(v)     Definitions. The Facility No. 1 Loan, Facility No. 2 Loan, Facility No.
3 Loan and the MLA are collectively referred to herein as the “Loans”. The
Facility No. 1 Collateral Documents, Facility No. 2 Collateral Documents and
Facility No. 3 Collateral Documents are collectively referred to herein as the
“Collateral Documents”.

 

2.            Acknowledgment of Default of Loans. Borrower acknowledges that
Borrower is in default under the Loan Agreement (including the Loans) for
failure to meet various financial covenants. Borrower further acknowledges that,
in exchange for the covenants as described herein, Lender has agreed to refrain
from exercising any remedies afforded to it under Texas law, including but not
limited to, foreclosure of any collateral to collect the indebtedness on the
Loans for a period expiring on November 30, 2013 (the “Forbearance Expiration
Date”). This Agreement does not replace the Loan Agreement, the Loans,
Collateral Documents, or any of the Loan Documents (defined below), and the term
of the Loan Documents shall not be amended or extended, except as may be set
forth herein.

 

The Loan Agreement, the First Amendment, the Second Amendment, the Loans, the
Collateral Documents, the BOS 1, BOS 2, BOS 3, BOS 4, Subordination, this
Agreement, and any other document now or hereafter securing, guaranteeing,
evidencing or executed in connection with the Loans, as such documents may have
been or may be herein or hereafter renewed, extended, amended or supplemented,
are herein together called the "Loan Documents". Lender is entitled to the
benefits of the Loan Documents. The Loan Documents shall remain unchanged,
except as modified by this Agreement.

 

3.             Forbearance Expiration Date. Borrower and Lender hereby agree
that, so long as Borrower complies with the terms and conditions of this
Agreement and the Loan Documents, the Loan Agreement and the Loans shall be paid
as described in the Loan Agreement, and the term of this Agreement shall expire
on the Forbearance Expiration Date.

 

4.             No Further Advances. Notwithstanding anything in the Loan
Documents to the contrary, until (i) a satisfactory field exam is performed on
the collateral, (ii) Borrower has evidenced Borrowing Base availability to
Lender’s satisfaction, (iii) Borrower is in compliance with the Discrete
Quarterly Basic Fixed Charge Coverage Ratio, and (iv) Borrower is otherwise in
full compliance with the terms and conditions of this Agreement and the Loan
Documents, Borrower shall have no right to take any advances on any of the
Loans.

 

5.             Covenants of Borrower. In addition to the other covenants of
Borrower in the Loan Documents, Borrower hereby covenants and agrees as follows:

 

(i)     Temporary Waiver of Debt to EBITDA Ratio. Notwithstanding the provisions
of Section 9.3 of the Loan Agreement, Lender hereby agrees to temporarily waive
the Funded Debt to EBITDA Ratio (as defined in the Loan Agreement) through and
including the Forbearance Expiration Date; and

 

 

Forbearance Agreement

American Locker Group, et al.

 
2

--------------------------------------------------------------------------------

 

 

(ii)     Discrete Quarterly Basic Fixed Charge Coverage Ratio. Notwithstanding
the provision of Section 9.4 of the Loan Agreement, Borrower shall maintain a
Basic Fixed Charge Coverage Ratio (as defined in the Loan Agreement) of
0.70:1:00 for the discrete quarter ending June 30, 2013, and 1.25:1.00 for the
discrete quarter ending September 30, 2013. Thereafter, Borrower shall maintain
the Basic Fixed Charge Coverage Ratio as set forth in the Loan Agreement.

 

(iii)     Borrowing Base Certificates. Borrower shall continue to provide
borrowing certificates to Lender in form and substance acceptable to Lender on
the dates provided for in the Loan Agreement.

 

6.             Costs and Expenses. Borrower hereby agrees to pay to Lender a
forbearance fee equal to Fifteen Thousand Two Hundred and No/100s Dollars
($15,200.00) upon Borrower’s execution of this Agreement. In addition, to the
extent not prohibited by applicable law, Borrower shall in each instance within
five (5) days after request by Lender pay, or reimburse Lender for, all costs
and expenses reasonably paid or incurred by Lender from time to time to related
to the Loan Documents. Further, Borrower hereby agrees to pay to Lender, within
five (5) days of written request, the legal fees charged to Lender in connection
with the preparation of this Agreement and any other documents in connection
with this Agreement.

 

7.             Obligors; Binding Effect; Construction. The Loan is the joint and
several obligation of each party named Borrower herein. Borrower is sometimes
called an "Obligor" herein. If pledgor(s) is/are other than Borrower and are
signatories hereto, such party or parties are also herein called "Obligors," and
each such party consents to this Agreement and ratifies and confirms its
obligations under the Loan Documents, which obligations are not amended hereby
unless specifically enumerated herein. Lender is not required, before enforcing
the liability of any Obligor, to assert or exhaust its remedies against any
other Obligor or against any security. All provisions of the Loan Agreement and
the other Loan Documents remain in full force and effect as therein written,
except as expressly modified by this Agreement. To the extent of any conflict
between the Loan Agreement (or any earlier modification) or any of the Loan
Documents and this Agreement, this Agreement shall control. If any Obligor is a
corporation, partnership or other legal entity, such party and the person(s)
signing for it represent and warrant to Lender that this Agreement has been duly
executed and delivered by such party's duly authorized representative(s). This
Agreement binds and benefits the parties hereto and their respective heirs,
beneficiaries, administrators, executors, receivers, trustees, successors and
assigns (provided, that no party but Lender may assign its rights hereunder
without Lender's prior written consent). As used herein, the masculine gender
includes each other gender and the singular number includes the plural, and vice
versa, unless the context otherwise requires, and the term "person" and words
importing persons shall include firms, associations, partnerships (including
limited partnerships), joint ventures, trusts, corporations and other legal
entities, including public or governmental bodies, agencies or
instrumentalities, as well as natural persons. Headings and titles used in this
Agreement are only for convenience and shall be disregarded in construing it.
The date or dates of the acknowledgments indicate the date(s) of execution of
this Agreement but execution is as of the Forbearance Date, and for purposes of
identification and reference the date of this Agreement is the Forbearance Date.
This Agreement may be executed in several identical counterparts all of which
shall constitute one and the same instrument. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS MODIFIED HEREBY, SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS AND APPLICABLE UNITED STATES FEDERAL LAW.

 

8.             Liens. By this Agreement, all liens, security interests,
assignments, superior titles, rights, remedies, powers, equities and priorities
securing the Loan (collectively, the "Liens"), including but not limited to
those under the Collateral Documents, are hereby ratified and confirmed as
valid, subsisting and continuing to secure the Loans. Nothing in this Agreement
shall in any manner diminish, impair or extinguish any of the Liens or the Loan
Documents or the debt evidenced by the Loan Documents or be construed as a
novation in any respect. The Liens are not waived.

 

9.             Certain Warranties and Covenants. Borrower warrants and
represents to Lender that the indebtedness evidenced by the Loans is subject to
no credit, charge, claim, or right of offset or deduction of any kind
whatsoever; and, to the extent not prohibited by applicable law, Obligors
release and discharge Lender and its parent corporations, subsidiaries and
affiliates, and all past, present and future trustees under the Collateral
Documents, and its and their predecessors, successors, assigns, officers,
managers, directors, shareholders, employees, agents, attorneys, heirs, and
representatives, jointly and severally from any and all claims and causes of
action, whether known or unknown and whether now existing or hereafter arising,
that have at any time been owned or claimed, or that are hereafter owned or
claimed, by Obligors or any of them (other than claims for funds, if any, now on
deposit with Lender), and that arise out of any one or more circumstances or
events that occurred prior to the time of execution of this Agreement. The Loan
Documents and the obligations thereunder are ratified and acknowledged as valid,
subsisting and enforceable, subject to no offsets, claims or defenses. The
execution of this Agreement by Lender is not intended nor shall it be construed
as an actual or implied waiver of: (a) any default under any of the Loan
Documents; (b) any requirement under any of the Loan Documents except to the
extent of the amendments specified in this Agreement; (c) any right to demand
payment or accelerate maturity contained in any Loan Documents; or (d) any
rights Lender may have against any person not a party hereto. It shall be a
default under each of the Loan Documents, subject to the applicable grace period
(if any) under the Loan Documents, entitling Lender to exercise any and all
rights and remedies provided therein or at law or in equity, including but not
limited to the right to declare the entire unpaid balance of principal and
accrued interest under the Loan Agreement to be immediately due and payable (and
upon such declaration the same shall be immediately due and payable), if any
Obligor fails to make any payment, or to perform any covenant or agreement, in
this Agreement or the Loan Documents or if any statement, representation or
warranty in this Agreement or the Loan Documents is false, misleading or
erroneous in any material respect. If Borrower fails to comply with any of
Borrower’s obligations under this Agreement or the Loan Documents, Lender may,
without waiving the default, but shall never be obligated to, perform or cause
performance thereof at Borrower’s expense. All expenses thus paid by Lender
shall automatically and without notice become a part of the obligations secured
by the Collateral Documents and the Loan Documents, shall be demand obligations
of Borrower to Lender and shall bear interest, from the date of Lender's payment
until repaid to Lender, payable on demand, at the default rate, and Lender (but
not Borrower or any other Obligor) shall be fully subrogated to the rights of
the person or entity receiving such payment. Obligors acknowledge that Lender
has not committed or agreed, and is under no obligation, to refinance the Loans
or to extend the maturity date of the Loans beyond that stated above. Lender may
assign the Loans and the Loan Documents or participation interests therein and
may disclose in confidence to prospective or actual assignees or participants
such financial and other information regarding Obligors and any guarantor as
Lender may deem necessary or advisable.

 

 

Forbearance Agreement

American Locker Group, et al.

 
3

--------------------------------------------------------------------------------

 

 

10.           Controlling Agreement. The parties intend to comply with
applicable usury laws. All existing and future agreements regarding the debt
evidenced by the Loan Agreement are hereby limited and controlled by the
provisions of this paragraph. In no event (including but not limited to
prepayment, default, demand for payment, or acceleration) shall the interest
taken, reserved, contracted for, charged or received under the Loan Agreement or
otherwise exceed the Maximum Rate. If from any possible construction of any
document, interest would otherwise be payable in excess of the Maximum Amount,
such document shall be automatically reformed and the interest payable
automatically reduced to the Maximum Rate, without necessity of execution of any
amendment or new document. If Lender ever receives interest in an amount which
apart from this provision would exceed the Maximum Amount, the excess shall,
without penalty, be applied to principal of the Loans in inverse order of
maturity of installments or be refunded to the payor if the Loans are paid in
full. Lender does not intend to charge or receive unearned interest on
acceleration. All interest paid or agreed to be paid shall be spread throughout
the full term (including extensions) of the Loans so that the amount of interest
does not exceed the Maximum Rate.

 

11.           Continuing Validity. This Agreement is in renewal, extension
and/or modification, but not in extinguishment or novation, of the indebtedness
evidenced by the Loans and Loan Agreement. Except as expressly modified in this
Agreement, the terms of the Loan Documents shall remain unchanged and in full
force and effect until the indebtedness evidenced by the Loans and Loan
Agreement has been paid in full. In the event of any conflict between the terms
of this Agreement and the terms of the Loan Documents, the terms of this
Agreement shall control and the Loan Documents shall be construed accordingly.
Consent by Lender to this Agreement does not waive Lender's right to require
strict performance of the Loan Documents as modified in this Agreement or
obligate Lender to make any future modifications. Nothing in this Agreement
shall constitute a satisfaction or extinguishment of the Loan Agreement or the
Loan Documents secured by the Liens. It is the intention of Lender to retain as
liable all parties for the indebtedness evidenced by the Loan Agreement, and all
parties, makers, endorsers and guarantors of the Loan Agreement, including
accommodation parties, unless a party is expressly released by Lender in
writing. Any maker, endorser or guarantor, including accommodation makers, shall
not be released by virtue of this Agreement. If any person who signed the
original Loan Agreement and the Loan Documents does not sign this Agreement,
then all persons signing below acknowledge that this Agreement is given
conditionally, based on the representation to Lender that the non-signing person
consents to the changes and provisions of this Agreement or otherwise will not
be released by it. This waiver applies not only to any initial extension or
modification, but also to all such subsequent extensions and modifications.

 

 

Forbearance Agreement

American Locker Group, et al.

 
4

--------------------------------------------------------------------------------

 

 

12.           Cross-default; Cross-Collateralization. All collateral which
Lender may at any time acquire from either Borrower and/or Obligors from any
source in connection with any indebtedness owing to Lender by Borrower and/or
Obligors, or any present or future obligation of Borrower and/or Obligors to
Lender, shall constitute security for each and every obligation without
apportionment or designation as to particular obligations, and all obligations,
however and whenever occurred, shall be secured by such collateral howsoever and
whensoever acquired, and it is the express intent of the parties to this
Agreement that all past, present or future advances made by Lender to Borrower
and/or Obligors shall be so cross-collateralized and Lender shall have no
obligation to list any of such collateral described in or referred to in this
Agreement upon any of the documents executed in conjunction with the
indebtedness of Borrower and/or Obligors upon any future notes or extensions of
credit, it being the intention of the parties to this Agreement that all such
transactions shall be collateralized by the collateral and the documents
executed in conjunction herewith.  Lender shall have the right, in its sole
discretion, to determine the order in which Lender's rights or remedies against
any of the collateral are to be exercised and which type or portions of
collateral are to be proceeded against and the order of application of the
proceeds of any such collateral as against particular obligations. As such, any
default by Borrower under the Loan Documents or this Agreement shall be a
default under any other loan documents evidencing indebtedness owing by Borrower
and/or Obligors to Lender, and any default under any other loan documents
evidencing indebtedness owing by Borrower and/or Obligors to Lender or this
Agreement shall be a default under the Loan Documents. As such, Borrower hereby
acknowledges that a default under the Facility #1 Loan shall constitute a
default under the Facility #2 Loan, Facility #3 Loan and MLA, a default under
the Facility #2 Loan shall constitute a default under the Facility #1 Loan,
Facility #3 Loan and MLA, a default under the Facility #3 Loan shall constitute
a default under the Facility #1 Loan, Facility #2 Loan and MLA, and a default
under the MLA, shall constitute a default under the Facility #1 Loan, Facility
#2 Loan and Facility #3 Loan. For purposes of this Agreement, "Obligor" shall
mean any guarantor, any party pledging collateral to Lender, or, if Borrower is
comprised of the trustees of a trust, any trustor.

 

13.           Release of Claims. BORROWER (IN THEIR OWN RIGHT AND ON BEHALF OF
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, INDEPENDENT CONTRACTORS,
ATTORNEYS AND AGENTS) (THE "RELEASING PARTIES") JOINTLY AND SEVERALLY RELEASE,
ACQUIT, AND FOREVER DISCHARGE LENDER, AND ITS DIRECTORS, OFFICERS, EMPLOYEES,
INDEPENDENT CONTRACTORS, ATTORNEYS AND AGENTS (THE "RELEASED PARTIES"), TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE STATE AND FEDERAL LAW, FROM ANY AND ALL
ACTS AND OMISSIONS OF THE RELEASED PARTIES, AND FROM ANY AND ALL CLAIMS, CAUSES
OF ACTION, COUNTERCLAIMS, DEMANDS, CONTROVERSIES, COSTS, DEBTS, SUMS OF MONEY,
ACCOUNTS, RECKONINGS, BONDS, BILLS, DAMAGES, OBLIGATIONS, LIABILITIES,
OBJECTIONS, AND EXECUTIONS OF ANY NATURE, TYPE, OR DESCRIPTION WHICH THE
RELEASING PARTIES HAVE AGAINST THE RELEASED PARTIES, INCLUDING, BUT NOT LIMITED
TO, NEGLIGENCE, GROSS NEGLIGENCE, USURY, FRAUD, DECEIT, MISREPRESENTATION,
CONSPIRACY, UNCONSCIONABILITY, DURESS, ECONOMIC DURESS, DEFAMATION, CONTROL,
INTERFERENCE WITH CONTRACTUAL AND BUSINESS RELATIONSHIPS, CONFLICTS OF INTEREST,
MISUSE OF INSIDER INFORMATION, CONCEALMENT, DISCLOSURE, SECRECY, MISUSE OF
COLLATERAL, WRONGFUL RELEASE OR FORECLOSURE OF COLLATERAL, FAILURE TO INSPECT,
ENVIRONMENTAL DUE DILIGENCE, NEGLIGENT LOAN PROCESSING AND ADMINISTRATION,
WRONGFUL SETOFF, VIOLATIONS OF STATUTES AND REGULATIONS OF GOVERNMENTAL
ENTITIES, INSTRUMENTALITIES AND AGENCIES (BOTH CIVIL AND CRIMINAL), RACKETEERING
ACTIVITIES, SECURITIES AND ANTITRUST LAWS VIOLATIONS, TYING ARRANGEMENTS,
DECEPTIVE TRADE PRACTICES, BREACH OR ABUSE OF ANY ALLEGED FIDUCIARY DUTY, BREACH
OF ANY ALLEGED SPECIAL RELATIONSHIP, COURSE OF CONDUCT OR DEALING, ALLEGED
OBLIGATION OF FAIR DEALING, ALLEGED OBLIGATION OF GOOD FAITH, AND ALLEGED
OBLIGATION OF GOOD FAITH AND FAIR DEALING, WHETHER OR NOT IN CONNECTION WITH OR
RELATED TO THE LOAN AGREEMENT, AND THE LOAN DOCUMENTS AND THIS AGREEMENT, AT LAW
OR IN EQUITY, IN CONTRACT IN TORT, OR OTHERWISE, KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED UP TO AND INCLUDING THE DATE OF THIS AGREEMENT (THE "RELEASED
CLAIMS"). THE RELEASING PARTIES FURTHER AGREE TO LIMIT ANY DAMAGES THEY MAY SEEK
IN CONNECTION WITH ANY CLAIM OR CAUSE OF ACTION, IF ANY, TO EXCLUDE ALL PUNITIVE
AND EXEMPLARY DAMAGES, DAMAGES ATTRIBUTABLE TO LOST PROFITS OR OPPORTUNITY,
DAMAGES ATTRIBUTABLE TO MENTAL ANGUISH, AND DAMAGES ATTRIBUTABLE TO PAIN AND
SUFFERING, AND THE RELEASING PARTIES DO HEREBY WAIVE AND RELEASE ALL SUCH
DAMAGES WITH RESPECT TO ANY AND ALL CLAIMS OR CAUSES OF ACTION WHICH HAVE
OCCURRED AS OF THE MODIFICATION DATE AGAINST ANY OF THE RELEASED PARTIES. THE
RELEASING PARTIES REPRESENT AND WARRANT THAT NO FACTS EXIST WHICH COULD
PRESENTLY OR IN THE FUTURE SUPPORT THE ASSERTION OF ANY OF THE RELEASED CLAIMS
AGAINST THE RELEASED PARTIES. THE RELEASING PARTIES FURTHER COVENANT NOT TO SUE
THE RELEASED PARTIES ON ACCOUNT OF ANY OF THE RELEASED CLAIMS, AND EXPRESSLY
WAIVE ANY AND ALL DEFENSES THEY MAY HAVE IN CONNECTION WITH THEIR DEBTS AND
OBLIGATIONS UNDER THE LOAN DOCUMENTS AND THIS AGREEMENT. THIS PARAGRAPH IS IN
ADDITION TO AND SHALL NOT IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO
SUE, OR WAIVER BY THE RELEASING PARTIES IN FAVOR OF THE RELEASED PARTIES.

 

 

Forbearance Agreement

American Locker Group, et al.

 
5

--------------------------------------------------------------------------------

 

 

14.           Notice of Final Agreement. THIS AGREEMENT AND THE LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE LENDER AND BORROWER AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE LENDER AND BORROWER. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
LENDER AND BORROWER. THE PARTIES SPECIFICALLY ACKNOWLEDGE AND AGREE THAT THEY
HAVE NOT RELIED UPON ANY REPRESENTATION (ORAL OR WRITTEN) IN ENTERING INTO THIS
AGREEMENT.

 

 

[Signature Pages to Follow]

 

 

 

 

 

Forbearance Agreement

American Locker Group, et al.

 
6

--------------------------------------------------------------------------------

 

 

EXECUTED to be effective as of the Forbearance Date.

 

Lender:

 

BANK OF AMERICA, N.A.,

a national banking association

 

 

By:/s/ John Clarke_____________________

Name: John Clarke                                                   

Title: SVP                                                                  

 

Acknowledgment

 

State of Missouri______________         

    

County of Clay                                    

       

This instrument was acknowledged before me on September 13, 2013, by John
Clarke                                , the SVP             of BANK OF AMERICA,
N. A., a national banking association, on behalf of said association.

 

 

 

/s/ Donna J.
Rowell                                                                          

Notary Public in and for the State of Missouri                           



 

 My commission expires: Feb. 27, 2014          

 

 

 

 

 

 

Forbearance Agreement

American Locker Group, et al

Signature Page of Lender

 
7

--------------------------------------------------------------------------------

 

 

Borrower:

 

AMERICAN LOCKER GROUP INCORPORATED,

a Delaware corporation

 

 

By:     /s/ Stephen P. Slay__________________

Stephen P. Slay

CFO

 

 

Acknowledgment

 

STATE OF TEXAS          

 

COUNTY OF Dallas                                                           

 

This instrument was acknowledged before me on Sept. 9      , 2013, by Stephen P.
Slay, CFO of AMERICAN LOCKER GROUP INCORPORATED, a Delaware corporation, on
behalf of said corporation.

 

 

/s/ Taosha T. Smith                                           

Notary Public in and for the State of Texas

 

My commission expires: May 24, 2016                    

 

 

AMERICAN LOCKER SECURITY SYSTEMS, INC.,

a Delaware corporation

 

 

By:     /s/ Stephen P. Slay__________________

Stephen P. Slay

CFO

 

 

Acknowledgment

 

STATE OF TEXAS               

 

COUNTY OF Dallas                                                             

 

This instrument was acknowledged before me on Sept. 9      , 2013, by Stephen P.
Slay, CFO of AMERICAN LOCKER SECURITY SYSTEMS, INC., a Delaware corporation, on
behalf of said corporation.

 

 

/s/ Taosha T. Smith                                           

Notary Public in and for the State of Texas

 

 

My commission expires: May 24, 2016                    

 

 

 

 

Forbearance Agreement

American Locker Group, et al

Signature Page of Borrower

 
8

--------------------------------------------------------------------------------

 

 

 SECURITY MANUFACTURING CORPORATION,

a Delaware corporation

 

 

By:     /s/ Stephen P. Slay__________________

Stephen P. Slay

CFO

 

 

Acknowledgment

 

STATE OF TEXAS               

 

COUNTY OF Dallas                                                            



 



This instrument was acknowledged before me on Sept. 9          , 2013, by
Stephen P. Slay, CFO of SECURITY MANUFACTURING CORPORATION, a Delaware
corporation, on behalf of said corporation.

 

 

/s/ Taosha T. Smith                                           

Notary Public in and for the State of Texas

 

 

My commission expires: May 24, 2016                    

 

 

CANADIAN LOCKER COMPANY LIMITED,

a corporation incorporated under the federal laws of Canada

 

 

By:     /s/ Stephen P. Slay__________________

Stephen P. Slay

CFO

 

 

Acknowledgment

 

 

STATE OF TEXAS               

 

COUNTY OF Dallas                                                         

 

This instrument was acknowledged before me on Sept. 9         , 2013, by Stephen
P. Slay, CFO of CANADIAN LOCKER COMPANY LIMITED, a Delaware corporation, on
behalf of said corporation.

 

 

/s/ Taosha T. Smith                                           

Notary Public in and for the State of Texas

 

 

My commission expires: May 24, 2016                    

 

 

Forbearance Agreement

American Locker Group, et al

Signature Page of Borrower

 

9